EXHIBIT 10.1
EXECUTION COPY
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT,
AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT AND AMENDED AND
RESTATED SUBSIDIARY GUARANTY (DOMESTIC)
This FIRST AMENDMENT, dated as of April 4, 2011 TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT, AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT AND AMENDED
AND RESTATED SUBSIDIARY GUARANTY (DOMESTIC) (this “Amendment”), is entered into
by and among FERRO CORPORATION, an Ohio corporation (the “Company”), the
Subsidiaries of the Company listed on the signature pages hereto, the several
banks and other financial institutions or entities listed on the signature pages
hereto as Lenders, and PNC BANK, NATIONAL ASSOCIATION, as administrative agent
(in such capacity, the “Administrative Agent”) and collateral agent (in such
capacity, the “Collateral Agent”). Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement, the
Security Agreement and the Guaranty (each as defined below), as applicable.
WITNESSETH:
WHEREAS, the Company, the Lenders from time to time party thereto, the
Administrative Agent, the Collateral Agent, the Issuer and the Syndication
Agents have entered into the Third Amended and Restated Credit Agreement, dated
as of August 24, 2010 (as amended, restated, supplemented, waived or otherwise
modified prior to the date hereof, the “Credit Agreement”);
WHEREAS, the Grantors and the Collateral Agent have entered into the Amended and
Restated Pledge and Security Agreement, dated as of August 24, 2010 (as amended,
restated, supplemented, waived or otherwise modified prior to the date hereof,
the “Security Agreement”);
WHEREAS, the Guarantors and the Collateral Agent have entered into the Amended
and Restated Subsidiary Guaranty (Domestic) dated as of August 24, 2010 (as
amended, restated, supplemented, waived or otherwise modified prior to the date
hereof, the “Guaranty”);
WHEREAS, the Company has requested that the Credit Agreement, the Security
Agreement and the Guaranty be amended as more fully set forth herein; and
WHEREAS, the Lenders signing below, constituting at least the Required Lenders,
are willing to amend the Credit Agreement and to authorize and direct the
Administrative Agent and the Collateral Agent to amend the Security Agreement
and the Guaranty on the terms and subject to the conditions set forth herein.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, the parties hereto hereby agree and covenant as follows:
SECTION 1. Amendments.
(a) Section 1.1 of the Credit Agreement shall be amended by amending and
restating the definition of “Cash Management Obligations” as follows:
“Cash Management Obligations” means (a) obligations owed by the Company or any
Subsidiary to any Cash Management Bank in respect of or in connection with any
Cash Management Services and which has been designated by such Cash Management
Bank and the Company, by notice to the Administrative Agent and the Collateral
Agent not later than 90 days after such Cash Management Bank begins providing
such Cash Management Services, as Cash Management Obligations or (b) obligations
in respect of Indebtedness of the type described in Section 7.2.2(h) owed to any
Person that at the time such Indebtedness was entered into was the
Administrative Agent, the Collateral Agent, a Joint Lead Arranger, a Joint
Bookrunner, a Lender or any Affiliate of any of the foregoing, and which has
been designated by such Person and the Company, by notice to the Administrative
Agent and the Collateral Agent not later than 90 days after the execution and
delivery of the agreement evidencing such Indebtedness, as Cash Management
Obligations; provided that in the case of both clauses (a) and (b) hereof, the
designation of any obligations as Cash Management Obligations shall not create
in favor of any Cash Management Bank or such Person described in clause (b) any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under this Agreement or any other Loan Document.
Notwithstanding any failure by the applicable Person and the Company to deliver
notice to the Administrative Agent and the Collateral, as of the First Amendment
Effective Date (as defined in the First Amendment dated as of April 4, 2011 to
this Agreement), (i) the Persons set forth on Schedule A to such First Amendment
shall be deemed to be Cash Management Banks providing Cash Management Services
constituting “Cash Management Obligations” and (ii) the obligations in respect
of the agreements set forth on Schedule B to such First Amendment shall be
deemed to constitute “Cash Management Obligations”.
(b) Section 1.1 of each of the Security Agreement and the Guaranty shall be
amended by: amending and restating the definition of “Cash Management
Obligations” as follows:
“Cash Management Obligations” means (a) obligations owed by the Company or any
Subsidiary to any Cash Management Bank in respect of or in connection with any
Cash Management Services and which has been designated by such Cash Management
Bank and the Company, by notice to the Administrative Agent and the Collateral
Agent not later than 90 days after such Cash Management Bank begins providing
such Cash Management Services, as Cash Management Obligations or (b) obligations
in respect of Indebtedness of the type described in Section 7.2.2(h) of the
Credit Agreement owed to any Person that at the time such Indebtedness was
entered into was the Administrative Agent, the Collateral Agent, a Joint Lead
Arranger, a Joint Bookrunner, a Lender or any Affiliate of any of the foregoing,
and which has been designated by such Person and the Company, by notice to the
Administrative Agent and the Collateral Agent not later than 90 days after the
execution and delivery of the agreement evidencing such Indebtedness, as Cash
Management Obligations; provided that in the case of both clauses (a) and
(b) hereof, the designation of any obligations as Cash Management Obligations
shall not create in favor of any Cash Management Bank or such Person described
in clause (b) any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under this Agreement or any
other Loan Document. Notwithstanding any failure by the applicable Person and
the Company to deliver notice to the Administrative Agent and the Collateral, as
of the First Amendment Effective Date (as defined in the First Amendment dated
as of April 4, 2011 to the Credit Agreement), (i) the Persons set forth on
Schedule A to such First Amendment shall be deemed to be Cash Management Banks
providing Cash Management Services constituting “Cash Management Obligations”
and (ii) the obligations in respect of the agreements set forth on Schedule B to
such First Amendment shall be deemed to constitute “Cash Management
Obligations”.

 

2



--------------------------------------------------------------------------------



 



SECTION 2. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions (the date on which such
conditions are satisfied, the “First Amendment Effective Date”):
(a) The Administrative Agent shall have received duly executed and delivered
counterparts of this Amendment that, when taken together, bear the signatures of
(i) the Company, (ii) the Grantors, (iii) the Guarantors, (iv) the
Administrative Agent, (v) the Collateral Agent and (vi) the Required Lenders.
(b) The Company shall have paid to the Administrative Agent all outstanding
fees, costs and expenses owing to the Administrative Agent and its Affiliates as
of such date, except that the Company shall pay the reasonable fees,
disbursements and other charges of Latham & Watkins LLP, counsel for the
Administrative Agent, within seven days following receipt of an invoice therefor
and such payment shall not constitute a condition to the occurrence of the First
Amendment Effective Date.
(c) The Administrative Agent shall have received a certificate, dated as of the
First Amendment Effective Date, duly executed and delivered by an Authorized
Officer of the Company, as to the matters described in Section 3(a)(ii) and
Section 3(a)(iii) of this Amendment.
SECTION 3. Miscellaneous.
(a) Representations and Warranties. To induce the other parties hereto to enter
into this Amendment, the Company, the Grantors and the Guarantors represent and
warrant to each of the Lenders, the Administrative Agent and the Collateral
Agent that, as of the First Amendment Effective Date:
(i) This Amendment has been duly authorized, executed and delivered by the
Company, the Grantors and the Guarantors, and this Amendment, the Credit
Agreement, the Security Agreement and the Guaranty (in each case after giving
effect to this Amendment) constitute the Company’s, each Grantor’s and each
Guarantor’s, as applicable, legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;
(ii) The representations and warranties set forth in the Credit Agreement and
each other Loan Document are, in each case after giving effect to this
Amendment, true and correct in all material respects on and as of the First
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they were true and
correct in all material respects as of such earlier date;
(iii) No Default has occurred and is continuing; and
(iv) The execution, delivery and performance by the Company, each Grantor and
each Guarantor of this Amendment do not (x) contravene any (A) such Person’s
Organic Documents, (B) court decree or order binding on or affecting any such
Person or (C) law or governmental regulation binding on or affecting any such
Person or (y) result in (A) or require the creation or imposition of, any Lien
on any such Person’s properties (except as permitted by the Credit Agreement) or
(B) a default under any contractual restriction binding on or affecting any such
Person.

 

3



--------------------------------------------------------------------------------



 



(b) Affirmation and Consent. The Company, each Grantor and each Guarantor hereby
reaffirms, as of the First Amendment Effective Date, (i) the covenants and
agreements made by such Person contained in each Loan Document to which it is a
party, (ii) with respect to each Guarantor, its guarantee of payment of the
Guaranteed Obligations pursuant to the Guaranty, and (iii) with respect to each
Grantor party to the Security Agreement or a Mortgage, its pledges and other
grants of Liens in respect of the Secured Obligations pursuant to any such Loan
Document, in each case, as such covenants, agreements and other provisions may
be modified by this Amendment.
(c) Cross-References. References in this Amendment to any Article or Section
are, unless otherwise specified, to such Article or Section of this Amendment.
(d) Loan Document Pursuant to Credit Agreement. This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement, as
amended hereby, including Article X thereof.
(e) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
(f) Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which when executed and delivered shall be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile (or pdf or other electronic transmission) shall be
effective as delivery of a manually executed counterpart of this Amendment.
(g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(h) Full Force and Effect; Limited Amendment.
(i) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agents or the
Collateral Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Company, the Grantors and the Guarantors to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.
(ii) The parties hereto acknowledge and agree that (i) this Amendment and any
other Loan Documents executed and delivered in connection herewith do not
constitute a novation, or termination of the “Obligations” (as defined in the
Loan Documents) under the Credit Agreement as in effect prior to the First
Amendment Effective Date; (ii) such “Obligations” are in all respects continuing
(as amended hereby) with only the terms thereof being modified to the extent
provided in this Amendment; and (iii) the Liens and security interests as
granted under the Loan Documents securing payment of such “Obligations” are in
all such respects continuing in full force and effect and secure the payments of
the “Obligations”.
(i) Headings. The headings of this Amendment are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.
(j) Post-Closing Obligations. The Company shall complete and deliver Schedule A
and Schedule B to this Amendment to the Administrative Agent and the Collateral
Agent within 30 days after the First Amendment Effective Date.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

            FERRO CORPORATION
      By:   /s/ John T. Bingle         Name:   John T. Bingle        Title:  
Treasurer        FERRO ELECTRONIC MATERIALS INC.
      By:   /s/ John T. Bingle         Name:   John T. Bingle        Title:  
Treasurer        FERRO PFANSTIEHL LABORATORIES, INC.
      By:   /s/ John T. Bingle         Name:   John T. Bingle        Title:  
Treasurer        FERRO INTERNATIONAL SERVICES INC.
      By:   /s/ John T. Bingle         Name:   John T. Bingle        Title:  
Treasurer        FERRO CHINA HOLDINGS INC.
      By:   /s/ John T. Bingle         Name:   John T. Bingle        Title:  
Treasurer        OHIO-MISSISSIPPI CORPORATION
      By:   /s/ John T. Bingle         Name:   John T. Bingle        Title:  
Treasurer     

[Signature Page to Ferro Corporation First Amendment]

 

 



--------------------------------------------------------------------------------



 



            CATAPHOTE CONTRACTING COMPANY
      By:   /s/ John T. Bingle         Name:   John T. Bingle        Title:  
Treasurer        THE FERRO ENAMEL SUPPLY COMPANY
      By:   /s/ John T. Bingle         Name:   John T. Bingle        Title:  
Treasurer        FERRO FAR EAST, INC.
      By:   /s/ John T. Bingle         Name:   John T. Bingle        Title:  
Treasurer   

[Signature Page to Ferro Corporation First Amendment]

 

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Collateral Agent and a Lender
      By:   /s/ Christian S. Brown         Name:   Christian S. Brown       
Title:   Senior Vice President   

[Signature Page to Ferro Corporation First Amendment]

 

 



--------------------------------------------------------------------------------



 



Lender signature pages on file with Administrative Agent
[Signature Page to Ferro Corporation First Amendment]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Cash Management Banks Providing Cash Management Services
PNC Bank
Citibank
RBS Citizens

 

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Credit Lines for Indebtedness of Foreign Subsidiaries in connection with local
lines of credit: 7.2.2 (h)

                  Bank   Facility/Purpose   Ferro Entity   Amount  
 
               
Citibank
  Standby Letter of Credit   Ferro B.V.   € 32,117  
 
               
 
  Documentary Letters of Credit   Ferro Performance Materials (Suzhou)   $
500,000  
 
               
 
  Omnibus Line   Ferro Co. Ltd. (Thailand)   $ 419,175  
 
               
 
  Omnibus Line   PT Ferro Mas Dinamika (Indonesia)   $ 1,500,000  
 
               
 
  Standby Letter of Credit   Ferro Taiwan Ltd.   $ 250,000  

 

 